        Case 3:20-cr-03793-LAB Document 19 Filed 12/03/20 PageID.24 Page 1 of 1




 1
                          UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                                     20-cr-03793 LAB
                                                          Case No. ____________________
 5                                Plaintiff,
                                                          INFORMATION
 6
            v.
 7                                                        18 U.S.C. § 545
                                                          Smuggling Goods Into the United States
 8    ROSA MORENO,                                        (Felony)
 9                              Defendant.
10
11
12 The United States Attorney charges:
13
14                                         COUNT 1
15        On or about November 8, 2020, within the Southern District of California,
16
     defendant ROSA MORENO did knowingly and willfully, with the intent to defraud
17
18 the United States, attempt to smuggle and clandestinely introduce into the United
19 States, merchandise, which should have been invoiced, to wit: Mexican pesticides,
20
   that is, twenty-four 1-liter bottles of “Metaldane 600”, in violation of Title 18, United
21
22 States Code, Section 545.
23 DATED: November 30, 2020                        ROBERT S. BREWER, JR.
24                                                 United States Attorney
                                                   UlUL~U uL,



25                                                 ___________________________
                                                   I. I   _ 1 _ __       _ T~

26                                                 Melanie K. Pierson~




                                                   Assistant U.S. Attorney
27
28
